981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Edward HELMS, Defendant-Appellant.
No. 92-6507.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 4, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.
Joseph Edward Helms, Appellant Pro Se.
Samuel Gerald Nazzaro, Jr., Assistant United States Attorney
N.D.W.Va.
AFFIRMED.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Joseph Edward Helms appeals from the district court's order refusing relief under 18 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Helms, No. CR-90-132 (N.D.W. Va.  Apr. 14, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Helms's motions for oral argument and a competency hearing